Citation Nr: 1034534	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension benefits.  

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability.

3.  Entitlement to service connection for a circulatory condition 
of the lower extremities.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from August 1946 to November 
1946, and from August 1950 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions in February 2008, of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for special monthly pension, based upon the need 
for aid and attendance or by reason of being housebound.  The 
appeal also comes from an October 2008 rating decision that 
denied the Veteran's application to reopen the claim of service 
connection for a psychiatric disorder, and denied the claim of 
service connection for circulatory condition of the lower 
extremities.  

Additional evidence was received after the issuance of the 
supplemental statement of the case in June 2009, without a waiver 
of the right to have the additional evidence reviewed by the RO.  
As the additional evidence is essentially cumulative of evidence 
already of record, that is, it does not have a bearing on the 
issues on appeal, referral of the evidence to the RO 38 C.F.R. § 
20.1304(c) is not required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in 1927; he had more than 90 days of 
active service during a period of war, and has a combined 
disability evaluation of 80 percent for pension purposes.

2.  In a February 1978 decision, the Board denied service 
connection for an acquired psychiatric disorder.

3.  In a rating decision in November 2001, the RO denied service 
connection for an psychiatric condition claimed as PTSD.

4.  The additional evidence presented since the rating decision 
of November 2001, denying the claim of service connection for an 
acquired psychiatric condition, to include PTSD and dysthymic 
disorder, is either cumulative of evidence previously considered, 
or when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and the 
evidence does not raise a reasonable possibility of 
substantiating the claim.

5.  A circulatory condition of the lower extremities was not 
affirmatively shown to have been present during service; and the 
current circulatory condition of the lower extremities, first 
diagnosed after service, is unrelated to a disease, injury, or 
event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension for housebound 
benefits have been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2009); Hartness v. Nicholson, 20 Vet. App. 216 
(2006).

2.  The decision by the Board in February 1978, denying service 
connection for an  acquired psychiatric disorder, is final.  38 
U.S.C.A. § 7104(b) (West 2002).

3.  The rating decision by the RO in November 2001, denying the 
claim of service connection for a psychiatric disorder, to 
include PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2009).

4.  New and material evidence has not been presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

5.  A circulatory condition of the lower extremities was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here VA satisfied the duty to notify by means of correspondence 
dated in December 2007, July 2008, and August 2008; rating 
decisions in February 2008, and December 2008; and a statement of 
the case in June 2009.  Those documents discussed specific 
evidence, particular legal requirements applicable to the claims 
herein decided, evidence considered, pertinent laws and 
regulations, and reasons for the decision.  VA made all efforts 
to notify and to assist the Veteran with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims by 
the RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the Veteran, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the June 
2009 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the Veteran of any evidence 
that could not be obtained.  The Board acknowledges that the 
evidence shows that Veteran was awarded disability benefits from 
the Social Security Administration (SSA) in 1976.  The Veteran, 
however, is now 83 years old.  Hence, under 42 U.S.C. § 402, his 
SSA disability award was automatically converted to "old age" 
benefits when he turned 65.  In light of that fact, and the fact 
that the Social Security's Document Retention Schedule requires 
the destruction of any disability records when a beneficiary 
turns 72, there is no duty to secure any records from that 
agency.  Therefore, the Board has determined that a remand for 
the purpose of obtaining SSA records is not warranted.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  With regards to the 
claim of special monthly pension, the Veteran was afforded VA 
examinations.  With regards to the claim of service connection 
for a bilateral lower extremity circulatory condition, the 
competent evidence of record does not show that any such 
condition was incurred in or aggravated by service, and VA is not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between the 
claimed disability and service.  A VA examination is not required 
in the absence of competent evidence of a current diagnosed 
disability.  For these reasons, development for a VA medical 
examination is not warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  On 
the application to reopen the claim of service connection for an 
acquired psychiatric disorder, a VA medical examination or 
medical opinion is not authorized unless new and material 
evidence is presented, and that is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

Entitlement to Special Monthly Pension

The Veteran contends that he is entitled to special monthly 
pension given his age and cognitive disorder.  

Under 38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 
1521(a) and (e), a special monthly pension may be paid to a 
Veteran who is 65 years of age or older, meets the service 
requirement of 38 U.S.C.A. § 1521 and possesses a minimum 
disability rating of 60 percent.  See Hartness v. Nicholson, 20 
Vet. App. 216 (2006).

Under 38 U.S.C.A. § 1521(j), a Veteran must have served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and been 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or, (4) 
for an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.

In the present case, the appellant meets the service requirements 
of 38 U.S.C.A. § 1521(j).  Here, the Board notes that the 
appellant's service records indicate that he served on active 
duty from August 1946 to November 1946, and from August 1950 to 
December 1957, including service in World War II and the Korean 
Conflict.  38 C.F.R. § 3.2(d).

Having reached this determination, the Board must next consider 
whether the appellant meets the substantive criteria for special 
monthly pension, specifically 38 U.S.C.A. § 1521(e).

Normally, this pension benefit is only applicable to Veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered to 
be permanently housebound.  However, in Hartness, the Court 
indicated that the intersection of 38 U.S.C.A. § 1513(a) and 38 
U.S.C.A. § 1521 result in a special monthly pension being 
applicable to a Veteran with the requisite service if, in 
addition to being at least 65 years old, he or she had at least a 
60 percent rating, or, was considered permanently housebound as 
defined under 38 U.S.C.A. § 1502(c) without the showing of a 
permanent and total disability.

The evidence of record demonstrates that the appellant is 
approximately 83 years of age.  The appellant's DD-214 indicates 
that the appellant was born on January [redacted], 1927.

38 U.S.C.A. § 1513(a) prescribes that Veterans 65 years of age 
and older who meet the initial service requirements of 38 
U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other than 
the permanent and total disability requirement) applicable to 
pension paid under that section.  Indeed, as clarified by the 
Court in Hartness v. Nicholson, 20 Vet. App. 216 (2006), the 
application of section 1513(a) for a Veteran 65 years of age and 
older, permits the exclusion of the permanent and total 
disability requirement in determining entitlement to pension.

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for a 
Veteran to obtain special monthly pension benefits.  Rather, it 
is only necessary that the record establish either that he has 
additional disability or disabilities independently ratable at 60 
percent or more, or that, by reason of disability or 
disabilities, he is permanently housebound.

In this case, the appellant has a combined disability rating of 
80 percent for pension purposes.  Here, the Board notes that the 
October 2008 rating decision lists the following non-service 
connected disabilities: chronic dysthymia, rated as 70 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; along with numerous 
other disabilities rated as noncompensably disabling.  The 
appellant's nonservice connected disabilities for pension 
purposes have been assigned a combined rating of 80 percent.

Accordingly, under the interpretation provided by the Court, the 
appellant meets the requirements for special monthly pension at 
the housebound rate.  In view of this determination, the question 
concerning whether the appellant is housebound is in fact is a 
moot point and will not be addressed.

New and material Evidence

Prior to analyzing the Veteran's claim, the Board acknowledges 
the recent ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
which clarified how the Board should analyze claims for PTSD and 
other acquired psychiatric disorders.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed." Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only for 
an acquired psychiatric disorder, such as PTSD, but in fact makes 
a general claim for whatever mental condition may be afflicting 
the Veteran.  The Board will analyze the Veteran's current claim 
under this framework, based on this ruling and appropriate review 
of the evidence of record.  As such, the Board will also consider 
the Veteran's application to reopen his service connection claim 
for a nervous condition due to combat experiences in service as 
an application to reopen his service connection claim for all 
acquired psychiatric disorders, to include PTSD, dysthymic 
disorder and schizophrenia.

A February 1978 Board decision denied the Veteran's service 
connection claim for an acquired psychiatric disorder.  The 
original denial considered the Veteran's service treatment 
records, and post-service private and VA treatment records.  
Post-service records starting in 1973, recorded psychiatric 
treatment, to include multiple hospitalizations for a nervous 
condition.  A VA examiner in December 1975, diagnosed psychotic 
depression.  In February 1978, the Board denied the Veteran's 
service connection claim finding that an acquired psychiatric 
disorder  was not present during service or for many years after 
separation from service.  Ultimately, this decision became final, 
and the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7104 (West 2009).

A November 2001 rating decision considered the Veteran's claim 
for service connection for PTSD.  This decision considered the 
Veteran's service and VA treatment records that showed 
psychiatric hospitalizations, along with diagnoses of 
schizophrenia, undifferentiated type, with schizoaffective 
depressed disorder; a statement from the Veteran's sister who in 
March 1978 described changes in the Veteran's behavior after he 
returned from the war; a September 2001 VA examination report 
wherein the examiner determined that the Veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD, and instead 
diagnosed chronic dysthymia unrelated to military service; and 
various statements submitted by the Veteran to support his claim 
for a psychiatric disorder due to his combat experiences in 
service.  Upon reviewing the evidence of record, the RO concluded 
that there was no evidence indicating that the Veteran's 
dysthymic disorder was etiologically related to service.  
Accordingly, the Veteran's claim was denied.  Ultimately, this 
decision became final, and the Veteran failed to appeal the 
decision within the prescribed time.  38 U.S.C.A. § 7105 (West 
2009).

The October 2008 rating decision on appeal denied the Veteran's 
application to reopen the claim of service connection for 
schizophrenia, chronic undifferentiated type, also claimed as a 
nervous condition.  However, the Board must consider the question 
of whether new and material evidence has been received because it 
goes to the Board's jurisdiction to reach the underlying claim 
and adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for an acquired psychiatric 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
application to reopen this claim was received in July 2008.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Newly received evidence includes a VA examination report that 
noted a diagnosis of depressive disorder; VA and private clinical 
treatment records that recorded a treatment for dementia, 
Alzheimer's disease, cognitive dysfunction, and insomnia.  To the 
extent that the evidence noted a diagnosis of depressive 
disorder, cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 3.156.  
To the extent that the records document diagnoses of dementia, 
Alzheimer's disease, cognitive dysfunction, and insomnia, these 
disabilities have not been claimed as acquired psychiatric 
disorders, nor is there any competent medical evidence that the 
conditions are etiologically linked to service.  The evidence is 
not new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that is, 
evidence of a nexus between the an acquired psychiatric disorder 
and an injury, disease, or event in service, the absence of which 
was the basis for the previous denials of the claim in the 
decision in February 1978, and November 2001.  38 C F.R. § 3.156.

For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection

The Veteran contends that he developed a circulatory condition of 
the lower extremities during service, to include as due to 
exposure to cold weather during the Korean War.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In the case of a Veteran who engaged in combat with the enemy 
during a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).

Historically, the Veteran served during World War II and during 
the Korean Conflict.  The Veteran's Department of Defense Forms 
214 show that the Veteran was awarded the American Theater 
Service Medal, a Combat Infantry Badge and the Korean Service 
Medal with 2 Bronze Stars.  

The service medical records contain no complaint, history, or 
finding consistent with a circulatory condition of the lower 
extremities, or residuals of a cold injury.  

In May 2008, a VA clinician noted that the Veteran complained of 
right leg pain secondary to peripheral vascular insufficiency.  
The Veteran was scheduled for angioplasty to correct the right 
leg occlusion.  He had recently had a left leg angioplasty of the 
left leg for severe arterial stenosis.  The clinician indicated 
that the Veteran suffered from peripheral vascular arterial 
insufficiency.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).
	
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

The evidence of record shows that the Veteran was involved in 
combat with the enemy during his service in Korea.  However, 
there is no evidence demonstrating that the circumstances of the 
Veteran's service in Korea included exposure to extreme cold 
weather.  Nonetheless, even assuming exposure to extreme cold 
weather while stationed in Korea, service connection is not 
warranted unless the evidence also establishes that the Veteran 
has a current disability that resulted from his in-service cold 
weather exposure.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  On this issue, the preponderance of the 
evidence is against the Veteran's claim.

The service treatment records do not show that the Veteran was 
treated for a circulatory condition of the lower extremities, 
frostbite or any other complaints related to cold weather 
exposure during service.  Thus the service medical records lack 
the combination of manifestations sufficient to identify a 
chronic bilateral lower extremity disability and sufficient 
observation to establish chronicity in service.  As chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

After service, treatment for severe arterial stenosis and 
peripheral vascular arterial insufficiency of the lower 
extremities was initially documented in 2008.  The absence of 
documented findings until 2008, weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b) (2009); Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

To the extent that the Veteran claims continuity of 
symptomatology pertaining to the lower extremities post-service 
discharge, the Board finds that the evidence of continuity fails 
not only because of the lack of documentation, but rather because 
the Veteran's assertions are less credible and less probative and 
persuasive than the negative contemporaneous evidence such as the 
service treatment record which noted no abnormalities of the 
lower extremities on separation from service or exposure to 
extreme cold weather, and the absence of any findings, and the 
fact that the a circulatory condition of the lower extremities 
was recorded starting in 2008, and was attributed to peripheral 
vascular insufficiency, as opposed to an in-service  cold injury.  
Therefore, the Board finds that continuity of symptomatology is 
not established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Although the Veteran is competent to describe his symptoms such 
as bilateral lower extremity pain, the diagnoses of severe 
arterial stenosis and peripheral vascular arterial insufficiency 
of the lower extremities, and the medical causation is not 
subject to lay observation.  The determination as to the 
presence, type, and cause of severe arterial stenosis and 
peripheral vascular arterial insufficiency of the lower 
extremities is medical in nature and not capable of lay 
observation.  The relationship of any current circulatory 
condition of the lower extremities to service is a medical 
determination that requires specific training and knowledge.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The current diagnosis of a 
circulatory condition of the lower extremities was based on 
diagnostic tests.  Therefore, the current circulatory condition 
of the lower extremities is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to interpret 
diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current circulatory condition of the lower 
extremities, first shown after service, and an injury, disease, 
or event in service, is needed and a lay assertion on medical 
causation is not competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or medical 
opinion.  38 C.F.R. § 3.159. 

As a lay persons, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  

For this reason, the Board rejects the statements of the Veteran 
as competent evidence to establish onset of the Veteran's current 
circulatory condition of the lower extremities in service.  

Additionally, on the question of medical causation, medical 
evidence of an association or link between the Veteran's current 
circulatory condition of the lower extremities, first diagnosed 
after service, and service, there is no competent medical 
evidence that supports the claim.  As the Board may consider only 
competent, medical evidence to support its findings as to 
questions involving a medical diagnosis that is not capable of 
lay observation, and of medical causation where lay assertion on 
medical causation is not competent evidence, in the absence of 
competent medical evidence that associates a circulatory 
condition of the lower extremities to service, the Board finds 
that the preponderance of the evidence is against the claim that 
the Veteran's current circulatory condition of the lower 
extremities was incurred in or aggravated by service.  Therefore, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension by reason of being housebound is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

As new and material evidence has not been presented, the claim of 
service connection an acquired psychiatric disorder is not 
reopened, and the appeal is denied.

Service connection for a circulatory condition of the lower 
extremities is denied.

____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


